Case 16-22556        Doc 67     Filed 10/15/18     Entered 10/15/18 09:21:49          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 22556
         Cheryl A Visor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/14/2016.

         2) The plan was confirmed on 08/31/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/25/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 06/01/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-22556             Doc 67          Filed 10/15/18    Entered 10/15/18 09:21:49                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $13,625.00
           Less amount refunded to debtor                               $2,185.19

 NET RECEIPTS:                                                                                            $11,439.81


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,860.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $489.71
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,349.71

 Attorney fees paid and disclosed by debtor:                          $140.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 Bank Of America N A                      Secured      110,112.00    114,568.06       114,568.06            0.00        0.00
 Becket & Lee                             Unsecured         676.00        676.51           676.51           0.00        0.00
 Cardinal Property Management Inc         Unsecured           0.00           NA               NA            0.00        0.00
 Cavalry SPV I LLC                        Unsecured         922.00        959.83           959.83           0.00        0.00
 Cavalry SPV I LLC                        Unsecured      1,709.00       1,746.61         1,746.61           0.00        0.00
 Certified Services Inc                   Unsecured         137.00           NA               NA            0.00        0.00
 Chase - PIER 1                           Unsecured           0.00           NA               NA            0.00        0.00
 Check Into Cash                          Unsecured         700.00      1,033.04         1,033.04           0.00        0.00
 Chicago Patrolmen's Fed Credit Union     Unsecured     11,084.00         342.99           342.99           0.00        0.00
 Chicago Patrolmen's Fed Credit Union     Unsecured           0.00        510.62           510.62           0.00        0.00
 Chicago Patrolmen's Fed Credit Union     Unsecured           0.00    10,738.92        10,738.92            0.00        0.00
 City of Chicago Department of Revenue    Unsecured         100.00        222.00           222.00           0.00        0.00
 Credit Union 1                           Secured        7,064.00       7,085.64         7,085.64           0.00        0.00
 Department Of Education                  Unsecured     10,175.00     10,270.41        10,270.41            0.00        0.00
 Department Stores National Bank          Unsecured           0.00        899.10           899.10           0.00        0.00
 Illinois Housing Development Authority   Secured       28,879.00            NA               NA            0.00        0.00
 Mcydsnb                                  Unsecured         845.00           NA               NA            0.00        0.00
 Midland Funding LLC                      Unsecured      1,177.00       1,212.43         1,212.43           0.00        0.00
 Midland Funding LLC                      Unsecured      2,819.00       2,819.00         2,819.00           0.00        0.00
 Midland Funding LLC                      Unsecured      3,387.00       3,387.62         3,387.62           0.00        0.00
 Portfolio Recovery Associates            Unsecured      1,851.00       1,851.70         1,851.70           0.00        0.00
 Quantum3 Group                           Unsecured      1,150.00       1,150.38         1,150.38           0.00        0.00
 Quantum3 Group                           Unsecured         241.00        327.19           327.19           0.00        0.00
 Quantum3 Group                           Unsecured         829.00        829.25           829.25           0.00        0.00
 Sterling Jewelers Inc                    Unsecured      5,109.00       5,206.65         5,206.65           0.00        0.00
 United States Dept of HUD                Secured             0.00    28,879.08        28,879.08            0.00        0.00
 VW Credit                                Unsecured            NA       6,460.61         6,460.61           0.00        0.00
 VW Credit                                Secured       22,860.00     16,675.00        16,675.00       5,705.39    1,384.71




UST Form 101-13-FR-S (9/1/2009)
Case 16-22556        Doc 67      Filed 10/15/18     Entered 10/15/18 09:21:49             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $143,447.14              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $23,760.64          $5,705.39           $1,384.71
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $167,207.78          $5,705.39           $1,384.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,644.86               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,349.71
         Disbursements to Creditors                             $7,090.10

 TOTAL DISBURSEMENTS :                                                                     $11,439.81


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
